Hon. Franklin Ci ~11118~1~     Opinion No. V-680
County Attorney
Anderson County                Re: The legality of an
Palestine,Texas                    election to allow hogs
                                   limited free range in
                                   a precinct lmmedlately
                                   SollowIng a county-
                                   wide eleatlon prohiblt-
                                   ing hogs, sheep, and
                                   goats from running at
                                   large.

Dear Sir:
          Under the Saats submitted In your request for
an opinion, Anderson County held a county-wide election
;;4ug;stC7,S1948, under the provisions of Articles 6930;
       . .      for the purpose of determining whether
hogs: sheep, i;d goats should be permitted to run at
large in such county. You state that while the returns
have not been oSSlclally canvassed, that by virtue of
such election they were prohibited from running at large.
At this time freeholders of Justice Precinct No. 5 of
Anderson County desire to have an election In order to
determine whether hogs shall have free range In said sub-
division from the 15th day of November to the 15th day
of February of each year.
           We must look to the provisions of Articles
 6930-6953 inclusive, In determining the answers to your
 request. Chapter 2 of the stock laws (Articles 6930-
 6946, V. C. S.) pertain to stock law elections on the
 question of-whetherhogs, sheep or goats shall be per-
 mitted to run at large while Chapter 3 of the stock laws
 (Articles6947-6953, V. C. S.) deal with 'Free Range
 Elections",on the question.of whether hogs shall have
,Sree range in a designated area during a llmlted time of
 each year.
            Article 6930, V.,Ci S., provides:
         .nUponthe written petition of fifty
     freeholders of any aountp, or upop the
43-0    Hon. Franklin 6. Williams, page 2   (V-680)



             petition of twenty freeholders of any sub-
             division of a county, the commissioners
             court of such county shall order an elec-
             tion to be held in said county or subdlvl-
             slon, on some day named in the order, for
             the purpose of enabling the freeholders o<
             such county or subdivision to determine
             whether hogs, sheep or goats shall be per-
             mitted to ruq at large in such county or
             eubdlvis~on.
                  ,Artlole6944,   V. C. S., provides;
                   "After the adoption of the stock law
              in any county or subdivision, no election
         ;.:,,~'under
                    the preceding articles shall be held
             within the same wescribed limits in less
              than two years alter an election under thle
              law has been held therein; but at the ex-
              piration of that time the commissioners
              court of each county in the State, when-
              ever petitioned to do so by a majority of
              the freeholders,who are qualified voters
              under the constitutionand laws of a coun-
            ,ty which has'formerly adopted the stock
        ,' ., law, or by a majority of the freeholder8
              who are qualified voters under the conatl-
              tution and laws of the subdivision of a
              county which has formerly adopted the
              stock law, shall order another election
              to be held by the Sieeholders who are qual-
              ified voters under the constitution end laws
              of such county, or subdivision, to determine
            ,,whether hogs, sheep and goats shall be per-
              mitted to run at large In said county or
              subdivision,which election shall be or-
              dered, held, notine thereof given, the votes
              returned and counted In all respects as"pro-
              vided by,thls law for a first election.
                       is readily aee1?that once a ~countyor sub-
                .,,:g:,,,It
         dlvlsl~~%as adopted a stock law under the provisions of
         Artlcl6'~6930, et seq., V. C. S. the same question can-
         not be submittAd to the voters of the same county or sub-
       ',dirlslon again in less than two gears after  the adoption.
         However, &tic&    6947 authorizes an election to be held
         for the purpose of determining whether hogs shall be al-
         lowed free range for a limited period of time. We quote
         the follovlng provlelons of Articles 6947 and 6953,‘V.C.S.:
                                     .,,
Hon. Franklin C. Willlams, page ,3    (V-680)


          Article 6947,   V. C. S.:
          "Upon the written petition of fifty
     freeholdersof any county, or upon the pe-
     tition of twenty freeholders of any subdl-
     vision of any county, which county or sub-
     division has heretofore adopted, or may
     hereafter adopt, the hog law under the pro-~
     visions of this chapter the commissioners
     court of such county shall order an elec-
     tion to be held in said county or subdlvl-~
     slon on some day named in the order for the
     purpose of enabling the freeholder8 of such.
     county or subdivisionto determine whether
     hogs shall have a free range in said coun-
     ty or subdivisionfrom the fifteenth day
     of November to the fifteenth day of Feb-
     ruary, of each year. Whenever there is
     territory between two subdivisionsof a
     county which have adopted the hog law, and
     in such interveningterritory there is less
     than fifty freeholders,an election shall'
     be ordered on the petition of a majority OS
    'the freeholdersresiding in such lnterven-
     lng territory, and the election shall be
     held for the purpose named herein. IS the
     petition be from the freeholders of a sub-
     division of any county, such s,ubdlvlslon
     shall be particularlydescribed and the
     boundaries thereof designated in the s$me
     manner as when originally established. :'.'
          Article,~6953,,
                       V. C. S.:
          ‘“Whenever an election Is held under
    ..theDrovlsions of this law for any G
     ty or subdivision.no other election for
     s&h purpose ,shalibe held within such
     county or subdivisionfor the space of two
     (2~)years, but the defeat of the proposi-
     tion for a county shall not prevent axioth-
     er election from being held 1mmedlatel.y
     thereafterfor zany subdivision OS such
     county,.and,provided that, if the proposl-.
     tlon has been defeated'sorany subdivision ~'
     of any,such county,~no other eleatlon shall
     be held thereafter covering or including
     said territory except an election held in
     the same loaallty or'subdlvlsionait@ the
412   Hon. Franklin C. Wllllams, page 4   (V-680)


           lapse of twelve (12) months from the date
           of said defeat for said subdlvlslon or lo-
           cality. IS, in a county or subdlvlslon
           which has formerly adopted the lImlted per-
           iod of free range for hogs, as provided for
           under the terms of this law, a majority of
           the legal votes cast at such election shall
           be 'Against the limited period of free range
           fop hoga,' the oounty judge shall lmmedlate-
           ly issue his proclamationdeclaring the re-
           sult; which proclamation shall be posted at
           the aourthouse door, end after the explra-
           tlon of ten (10) days from its issuance, it
           shall be unlawful to permit hogs to run at
           large within the limits designated; if a
           majority of the legal votes cast at such
           election shall be 'For the limited period
           of free range for hogs,' he shall DO otnte
           in his proclamation,and the operation  of
           the law s$all in no way be effected by such
           eleotlon. (Fmphasls added throughout)
                It is our oplnlon that an adoption of free
      range for hogs for 8 limited period of time would not
      operate as a nulllSioatlonof a stock law which may
      have been adopted. We are supported in this conclu-
      sion by the provisions of Article 6929, V. C. S.,
      whloh reads as follows:
                'When an election is called for any
           aounty or subdivisionthereof for the pur-
           pose of voting upon the question of the
           adoption of the stock law or any part there-
           of, under the provisions of this chapter, if
           such county or subdIvlslon has not already
           ln operation the stock law or any part there-
           of under the provisions of this chapter, Ft
           shall be lawful to submit at the same time i
           and at the same election the question of the
           limited period of free range for hogs, as
           provided for in this chapter, but said pro-
           position must be submitted and voted upon
           as a separate proposition, and the votes
           cast therein, and the returns thereof, and
           the judge's proclamation thereon, must be
           separate and dlstlnot from that or the
           stock lav proposition voted on at auoh
           election."
Hon. Franklin C. Wiiiiams, page 5.        (V-680)    413

          IS the adoption of both the stock law and the
free range law would nullify each other, both elections
could not be held in a ~comblnedelection.
          We quote the Sollowlng from 39 Tex. Jur* psW8
172, 173, 253 and 254:
          "An,Importantrule to be observed
     in statutory interpretationis that an
     act should be,glven a fair, rational,
     reasonable and sensible construction,
     consideringits language and subject-
     matter, and with a view to accompllsh-
     lng the leglslative~lntentand purpose.
          "It Is a settled rule of statutory
     interpretationthat statutes which deal
     wIth,the same general subject, have the
     same general purpose, or relate to the
     same person or thing or class of persons
     oror",~$srare considered as 'in par1
               in relation to the same mat-
     ter), although,theycontain no reference
   .'~
     to one another, and although they were
     passed at different times 'orat +lSSer-
     ent sessions of the Legislature.
          Construing the "stock law' elections statutes,
together with the "free Fangs' elections statutes,,and
giving the statutes a reasonable construction in Order
to arrive at the Le~lslature'sIntent of providing for
"limitedfree,ra                It is our opinion that in
the enactment ofT rti%sh~$~j-6g53, V. C. S     the Leg-
islature gave the people of those counties w$ch had
adopted or were going to adopt a stock law au$horlty to
provide annexceptionrelative to hogs having limited
free range .
          You are, therefore, advised that an election
may now be held in Justice Precinct No. 5 of Anderson
County to determine whether to allow hogs free range in
said precinct from the,fiSteenthof November to the flf-
teenth of February, o.Seach,year..-
                                     .’

                       SUMMARY
         An .electlonto.allow hogs free range
     under Artloles 6947-6953, V. 0. S., in a,
43.4   Bon. Franklln’c. Willlams, page 6                           (V-680)


            precinct may be held lmmedintely follow-
            lng a oounty-wideelection prohibiting
            hogs, sheep, and goats from running at
            large under the provisions of Articles
           ,6930-6946, V. C. S.
                                                    Yours very              truly,
                                            Al’TdRNEY                     OF TEXAS
                                                                  OEI’XEBAL
                                ,”                                                   *
       JR:mw




                 :..
                                                                       ‘.




                          .‘.          ,,
                                             ,.a,        : _.*.


                                 .\.                8.
                                            ‘.
                                        .., ,,